Citation Nr: 1721951	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to April 2000.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2009, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The Board remanded the instant matter in September 2009, May 2011, August 2012, September 2013, April 2014 and September 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  Refractive errors are not disabilities for VA compensation purposes.

2.  The evidence of record shows that the Veteran's left eye cataract is not causally or etiologically related to any disease, injury, or incident during service.






CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for service connection, an April 2006 letter, sent prior to the unfavorable decision issued in August 2006, advised the Veteran of the information and evidence necessary to substantiate his claim for service connection on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a January 2010 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records, VA outpatient treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection in May 2010, October 2011 and December 2013 and addendum opinions were obtained in June 2013 and December 2013.   In this regard, the Board notes that the June 2013 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the Board notes that neither the Veteran nor his representative have argued that the opinion as to the claim for service connection is inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the prior remand directives by sending the Veteran a notice letter in January 2010, obtaining his service personnel records, requesting that the Veteran identify the names and addresses of his treatment providers in a January 2010 letter, obtaining the Veteran's updated VA treatment records, associating the October 2011 VA field vision report with the record, and obtaining an etiology opinion in June 2013 and an addendum opinion in December 2013, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Board also notes that it had instructed that a copy of the July 2011 VA examination report be associated with the record on multiple occasions, to include in its September 2013, April 2014 and September 2016 remands, as this examination report had been referenced in a February 2012 VA opinion.  A document entitled "Compensation and Pension Note" and dated in July 2011 has been associated with the record.  While this document does not contain physical examination results, it does contain an addendum opinion was created in September 2012 signed and in October 2012.  A March 2015 memorandum to the AOJ from the Orlando VA Medical Center (VAMC) indicates that the July 2011 VA examination report had been forwarded to the AOJ along with the memorandum.  The Veteran was informed that VA had obtained a copy of the available July 2011 VA examination report in supplemental statements of the case dated in November 2015 and in November 2016.  Therefore, the Board finds that any further efforts to obtain a copy of the July 2011 VA examination results would be futile.

Additionally, in April 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which then included service connection for a left eye disorder.  The Veteran testified regarding the type and onset of symptoms, the nature of his current disorder, and his contention that his left eye disorder was caused by an in-service eye injury.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an etiology opinion, obtaining the Veteran's service personnel records and obtaining updated VA treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran's cataracts are not considered a chronic disease subject to presumptive service connection and, therefore, such laws and regulations are inapplicable to the instant claim. 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.   In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R.            §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current left eye disorder is the result of his service.  During an April 2009 hearing, the Veteran testified that a branch swung into his eye during a training exercise, that his eye was red and swollen for a day or two after this incident and that the did not recall undergoing lengthy medical treatment during service.  He also testified that the culture of his environment was to self-medicate and that going to sick call was viewed very negatively by others in his unit.

Service treatment records include a December 1979 service entrance examination, which found the Veteran's vision to be 20/20 in each eye.  He was diagnosed with left eye conjunctivitis in August 1984 and a left lower lid chalazion in December 1986.  An October 1998 optometric evaluation reflected an assessment of a compound hypermetropic astigmatism (CHA) as well as the presence of some anterior corneal scarring.  In an October 1998 medical history form, the Veteran did not report eye disease or that he ever had a serious eye injury.  A May 2000 service discharge examination found the Veteran's eyes to be normal and his vision was found to be 20/20 in both eyes.  In an accompanying Report of Medical History, the Veteran denied eye trouble and that he ever had any illnesses or injuries there than those already noted. 

A May 2010 VA examination report reflects the Veteran's complaints of blurred vision and eye discomfort with an onset in 1988 and 1990 after he was struck with a tree limb.  Following a physical examination and a review of the Veteran's claims file, the examiner found that he suffered from refractive errors, presbyopia and minimal cataracts in each eye.  The examiner opined that there was no evidence of conjunctivitis, chalazia, corneal scarring or other anterior segment or posterior pole sequelae resulting from any prior stated injuries.  No etiology opinion was provided.

A November 2011 VA eye examination report reflects the Veteran's reports that his peripheral vision was limited for the past year.  The examiner, Dr. T. P., an ophthalmologist, noted that the Veteran's claims file was not available, that she was unable to render a definitive medical opinion without resorting to mere speculation, and that the Veteran should be scheduled for refraction and formal visual field testing.  No etiology opinion was provided.

In a November 2011 addendum opinion, Dr. T. P., a VA ophthalmologist, indicated that she had performed the May 2010 VA examination and that an October 2011 visual field examination was not indicative of a significant loss of peripheral vision in either eye.  However, the examiner could not locate that recent refraction and noted that a recent refraction needed to be provided.  No etiology opinion was provided.

In a February 2012 VA eye examination report, a VA physician stated that she could not determine whether the Veteran had a chronic disability of the eyes that was causally related to his military service without resorting to mere speculation.  She indicated that she had reviewed the Veteran's claims files as well as the ophthalmologic examinations conducted in May 2010 and November 2011.  She further noted that she was unable to offer a definitive ophthalmologic opinion in the May 2010 examination as a visual field test was required, that the remainder the examination was unremarkable expect for a refractive error, presbyopia and minimal cataracts, and that she had deemed an October 2011 field vision test to not be indicative of peripheral vision loss in either eye.  She noted that she had reexamined the Veteran's eyes in July 2011, that she could not establish that the Veteran's complaints of headaches were on an ocular basis without having an accurate recent refraction, and that her request for a careful refraction was for diagnostic purposes and not for treatment or the provision of glasses. 

In an October 2012 addendum opinion, the VA physician indicated that the Veteran's August 2012 Humphrey visual field test was indicative of a normal visual field examination, a strikingly generalized peripheral visual field restriction and a lack of defined blind spot in the left eye.  The examiner noted that this August 2012 finding stands in significant contrast to the Humphrey visual field with Goldmann parameters in the left eye that was performed in October 2011 and was interpreted as a normal visual field study and that the August 2012 Humphrey visual field test was suggestive of a factitious basis for the claim unless there was a physical ocular correlation that was now present that was not present at the time of the November 2011 VA ophthalmologic examination.  The VA examiner opined that a final disability determination cannot be made without having the results of another complete ophthalmologic examination as soon as possible in an effort to corroborate the new visual field findings that are at variance with prior test results.

In a June 2013 VA DBQ report, a VA examiner opined that the Veteran had no chronic disability of the eyes and that his only condition was a refractive error.  The examiner, an optometrist, further opined that there was no aggravation of the refractive error due to military service or superimposed disease or injury upon the refractive error.  The examiner reasoned that the Veteran had acute conjunctivitis in the left eye in August 1984 which resolved without any further problems or follow-ups noted, that he had a chalazion of the left lower lid in December 1986 that needed no follow-up or mentions of complications and that the incidents in which he was struck in the left eye with a tree limb in 1988 and 1990 were not located in the military records.  The examiner further reasoned that the Veteran was diagnosed with a refractive error that was corrected to 20/20 in each eye with glasses in 1998, that he reported no ocular or visual complaints in a February 2008 VA examination, that he reported itchy eyes and ocular discomfort in both eyes in a May 2010 VA examination report and that his eye examinations in 1998 and 2008 were normal.

A December 2013 VA eye DBQ report indicated that the Veteran had been diagnosed with age-related cataracts in each eye and the examiner, an optometrist, opined that it was less likely than not (less than 50% probability) that the cataracts were incurred in or caused by the claimed in-service injury, event or illness and that his refractory error was not subject to a superimposed chronic disease or injury during service.  The examiner reasoned that the Veteran's minimal cataracts were normal, age-related, equal in both eyes and did not affect his vision as it was correctable with glasses to 20/20 in both eyes.  The examiner also noted that the Veteran's only diagnoses were refractive errors, presbyopia and minimal cataracts in each eye.

With regard to the diagnosis of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive errors of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  The December 2013 VA examiner, an optometrist, determined that the Veteran's refractive error was not subject to a chronic disease or injury during his period of active service.  As refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Thus, the Board finds that service connection for refractive error is not warranted as a matter of law. 

With regards to the diagnosis of cataracts, the preponderance of the evidence is against the Veteran's claim for service connection.  While the evidence of record shows that the Veteran has a left eye cataract, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinions of the December 2013 VA examiner, an optometrist, who determined that the cataract was age-related and noted that the cataracts were equal in both eyes.  This opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary probative medical opinion is of record.  

The Board notes that the Veteran has contended that his left eye disorder is the result of an in-service injury, and that his representative and has generally alleged on his behalf that this disability was the result of an in-service injury.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left eye disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current left eye symptoms and his representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left eye disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 




ORDER

Entitlement to a left eye disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


